DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
The 12 MAR 2021 amendment to claim 10 overcomes the rejection noted in the previous Office action.
New Grounds of Rejection
A new ground of rejection, prior art reference Choi et al. (US 20170062308), appears below.
Claim Rejections - 35 USC § 102/103
See previous Office action for quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103.
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiu et al. (TW 201448068; below, “Chiu” – previously cited 16 SEP 2020 IDS noted reference) as evidenced in or in view of Choi et al. (US 20170062308; below, “Choi”). MPEP § 2143(A)-(G).
RE 1, Chiu, in FIGS. 1A to 1J and related text, e.g., Abstract, paragraphs [0001] to [0025], claims, discloses a semiconductor structure, comprising:

    PNG
    media_image1.png
    449
    552
    media_image1.png
    Greyscale
 TW 201448068
an underlying semiconductor layer (113);
an insulation layer (150) disposed over the underlying semiconductor layer (113);
a first through semiconductor via (130 - left side) extending continuously through the insulation layer (150), wherein the first through semiconductor via (130 - left side) has a first upper end (131 - left side) above the insulation layer (150);
a second through semiconductor via (130 - right side) extending continuously through the insulation layer (150), wherein the second through semiconductor via (130 - right side) has a second upper end (131 - right side) above the insulation layer (150); and
an upper conductive connecting portion (161) laterally and directly contacted with a first upper lateral surface of the first upper end (131 – left side) and a second upper lateral surface of the second upper end (131 – right side), wherein the first through semiconductor via (130 – left side) includes copper material, and the second through semiconductor via (130 – right side) 
Thus, Chiu anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Chiu’s semiconductor structure cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Chiu because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). As evidence, cf. Choi’s [0013], [0058], [0061], [0115], [0120], et seq. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 3, Chiu discloses the semiconductor structure of claim 1, wherein the upper conductive connecting portion (161) is formed by a self-aligned deposition process (e.g., FIGS. 1F to 1G). Regarding the underlined portion, the method of forming a device is not germane to the issue of patentability of the device itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
RE 5, Chiu discloses the semiconductor structure of claim 1, wherein the upper conductive connecting portion (161) includes copper-germanium alloy (CuxGey) (e.g., [0020] – alloy of copper – see description regarding 162). Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 6, Chiu discloses the semiconductor structure of claim 1, wherein the underlying semiconductor layer (113) is a semiconductor substrate (e.g., [0016]).
RE 7, Chiu discloses the semiconductor structure of claim 6, wherein the first through semiconductor via (130 - left side) extends continuously through the underlying semiconductor layer (113), and the second through semiconductor via (130 - right side) extends continuously through the underlying semiconductor layer (113) (e.g., FIG. 1F).
RE 9, Chiu discloses the semiconductor structure of claim 1, further comprising a first protection layer (140 - left side) surrounding the first through semiconductor via (130 - left side) and a second protection layer (140 - right side) surrounding the second through semiconductor via (130 - right side) (e.g., [0016]).
Claim Rejections - 35 USC § 103
See above for a quotation of 35 USC 103.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu as evidenced in Bossler et al. (US 20140159239; below, “Bossler” – previously cited). MPEP § 2143(A)-(G).
RE 2, Chiu discloses the claimed invention except for the semiconductor structure of claim 1, wherein the first through semiconductor via (130 - left side) has a first via width and the second through semiconductor via (130 - right side) has a second via width, and the first via width is greater than the second via width. It would have been an obvious matter of design choice to use a through semiconductor via having a greater via width than another, since such a modification would have involved a mere change in the size of a component. Using well-known photolithographic procedures of patterning, etching, and copper electrodeposition, through semiconductor vias of varying widths may be formed. Applicant is reminded that a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). As evidence, cf. Bossler’s 105/106 and 107 of FIGS. 2A to 2C.

    PNG
    media_image2.png
    397
    631
    media_image2.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu as evidenced in or in view of Uzoh et al. (US 20160079169; below, “Uzoh”). MPEP § 2143(A)-(G).
RE 8, Chiu discloses the claimed invention except for the semiconductor structure of claim 1, further comprising a stack of semiconductor dies disposed over the underlying In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. dies 112.1 to 112.3 in Uzoh’s FIGS. 1A to 3, 6G to 6J, 12, and related text, e.g., Abstract, paragraphs [0001] to [0150], and claims.
It would have been obvious … to modify the structure of Chiu as taught by Uzoh. This is because: 1. the modification provides a structure with greater design/processing latitude; and 2. all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu as evidenced in or in view of CHUNG et al. (US 20120119355; below, “CHUNG” – previously cited). MPEP § 2143(A)-(G).
RE 10, Chiu discloses the semiconductor structure of claim 9, wherein the first protection layer (140 - left side) includes (see below for: tantalum material and) tantalum nitride material, and the second protection layer (140 - right side) includes (see below for: tantalum material and) tantalum nitride material (e.g., [0016]).
CHUNG, in FIGS. 2-10 and related text, e.g., Abstract, paragraphs [0001] to [0024], teaches a protections layer 118 including tantalum material and tantalum nitride material (e.g., [0015]).
It would have been obvious … to modify Chiu as taught by CHUNG so as to use readily available and industrially approved materials, since it has been held that substituting known functional equivalents, i.e., obvious expedients, is not patentable over the prior art. See MPEP Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). Rejection is based on the combined teachings of Chiu and CHUNG.
Claims 1-3 and 5-10 are rejected.
Remarks
The 12 MAR 2021 amendments to claims 1 and 10 have been noted and entered.
The 12 MAR 2021 cancellation of claim 4 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicant’s 12 MAR 2021 rebuttal arguments (REM pages 6-9) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the above rejections. Furthermore, the new rejections were necessary due to the applicant’s amendments. Lastly, applicant’s arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815